Citation Nr: 1036370	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-38 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing loss 
disability of the right ear.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing loss 
disability of the left ear.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran had service from July 1983 to May 1986 and from May 
1987 to April 1990.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a January 2007 unfavorable decision, the Social Security 
Administration (SSA) determined that the Veteran was not 
disabled.  The determination indicated that the Veteran's severe 
impairments included "decreased hearing ability secondary to six 
years in the Army Field Artillery."  However, it was noted that 
the Veteran had normal ability to hear and understand 
conversational voice.  The determination included reference to 
medical documents dated in July 1999, May 2004, and December 2004 
that addressed the Veteran's hearing.

The SSA records are not associated with the claims file, and it 
is clear from the determination that hearing loss was the subject 
of medical evidence considered in connection with this decision.  
Therefore, remand to obtain the SSA records associated with the 
denial of benefits is necessary before the Board may consider the 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Social Security Administration records 
pertinent to the Veteran's claim for Social 
Security disability benefits, as well as the 
medical records relied upon concerning that 
claim, should be obtained and associated with 
the claims folder.

2.  Any other development determined to be 
warranted should be accomplished.

3.  After the development requested above has 
been completed to the extent possible, the 
record should be reviewed.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

